Citation Nr: 1639519	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-30 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection a back condition, including as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a right hip condition, including as secondary to a service-connected right knee disability.

3.  Entitlement to an annual clothing allowance for 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge in a hearing held in Washington, D.C.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an annual clothing allowance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has multi-level degenerative joint disease of the lumbar spine; his service-connected right knee disability did not cause, but has aggravated, his diagnosed back disability.

2.  The Veteran has right hip osteoarthritis; his service-connected right knee disability did not cause, but has aggravated, his diagnosed back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the thoracolumbar spine as aggravated by service-connected right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for right hip osteoarthritis as aggravated by service-connected right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran filed his claim using VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim (FDC), a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a claimant submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  However, the fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, as well as the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, in this case, the notice that is part of the claims form submitted by the Veteran satisfied the duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any additional relevant records, so the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  VA provided a relevant examination in February 2015.  The Board also sought and obtained pertinent medical opinions from VHA physicians.  See June 2016 VHA Opinion Letters.  The examination and opinions are adequate as the VA examiner and VA physicians who provided opinions reviewed the Veteran's pertinent medical history, conducted (in the case of the examiner) or reviewed (in the case of the VA physicians providing opinions) a detailed clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology and medical principles.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran and his representatives have not identified any deficiency in the examination, nor have they otherwise suggested the examination or opinion was inadequate.  

The Veteran did take issue with the conclusions and reasoning of the second VHA opinion obtained.  See July 2016 Statement in Support of Claim.  The specifics of his argument are addressed below, and principally discussed the factual question regarding whether the Veteran's right knee caused an altered gait and/or posture prior to June 2015.  The Board resolved that factual issue in the Veteran's favor and, further, relies on the reasoning of that opinion in granting the Veteran's claim.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

General Legal Standards

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Service Connection:  Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Back Disability

The Veteran's medical records establish that he has multi-level degenerative joint disease of the lumbar spine.  See, e.g., February 2015 VA Examination (diagnosing degenerative joint disease of the lumbar spine based on diagnostic imaging results).  Further, the Veteran is service-connected for a right knee disability.  The Veteran principally argues that his right knee disability caused or aggravated the diagnosed degenerative joint disease of the lumbar spine including because the right knee disability altered his gait and posture.  See, e.g., July 2016 Statement in Support of Claim.

On the issue of causation, the February 2015 VA examiner opined that it was less likely than not that the Veteran's service-connected right knee disability caused his back disability.  The Veteran told the examiner that he believed his back disability (degenerative joint disease) was caused by a 2014 fall on the stairs.  However, the examiner explained:  X-rays of the back dated 2/9/2015 show multilevel degenerative joint disease.  These abnormalities could not have occurred in the span of 8 months; rather, they are the result of a long-term (several years) process, more likely than not part of the natural aging process in a 75 year old man.  Furthermore, he had no complaints relative to his back when seen in the ER (in connection with injuries sustained in the 2014 fall), so it is less likely than not that he incurred any musculoligamentous strain to account for his current reduced ROM and back pain.

In order to resolve the remaining pertinent medical issues, the Board also sought and obtained medical opinions from the Veterans Health Administration (VHA).

In June 2016, a VA physician (Dr. J.M.S.) provided the requested opinion regarding the Veteran's back disability.  Dr. J.M.S. summarized his findings:  "I support the Veteran's assertion that his knee condition more than likely contributed to his back condition."  He then explained that, while it is "difficult to say unequivocally that a patient's knee problem is causing back problems," it is reasonable to make the connection.  The physician explained that a painful knee problem is likely to lead to a change in gait to compensate for knee pain.  The change in gait, in turn, may put excess unbalanced stress on muscles and joints of the lumbar spine, causing back pain and leading to inflammation.  If prolonged and not appropriately compensated, it is reasonable to expect, the examiner stated, that such extra, unbalanced stresses on the lumbar spine would aggravate a lumbar spine condition.  The physician noted that the colleagues he consulted concurred on the "likely interaction" between the knee and back.  He also cited medical literature that supported his reasoning.  (The physician also relied on a prior, unrelated Board decision, but decisions by the Board of Veterans' Appeals are not precedential, so it adds no weight to the physician's opinion and has no probative value in this matter.)

As will be discussed below, Dr. J.M.S. stated that, as a neurosurgeon, he was qualified to render an opinion on the back, but was not qualified to render an opinion regarding the right hip disability.  Therefore, the matter was referred to a second VA physician (Dr. A.G.R.) who provided opinions on both the back and right hip.

Dr. A.G.R. opined (in agreement with the February 2015 VA examiner) that a documented 2014 fall (due to the right knee disability) did not cause the back or the right hip disabilities.  The examiner noted that "[t]he phenomenon of causation or aggravation of vertebral column and hip DJD by altered gait caused by knee pain is generally accepted and must be considered."  He concluded, however, that the evidence did not support finding that the Veteran's gait was altered until June 2015.  At that time, the Veteran's gait and posture were severely abnormal.  The physician explained why he did not find credible the Veteran's Board testimony of an altered gait "at least since 2007", including that the description of climbing stairs did not, to the physician, suggest more general issues with gait.  However, it is the Board, not physicians or VA examiners, that must make credibility and factual determinations.  To the extent the Board rejects the factual basis of the examiner's opinion, the opinion itself has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board found the Veteran credible in his hearing testimony.  Moreover, regardless of the exact date that the Veteran's gait was altered, even Dr. A.G.R.'s summary of the medical evidence establishes a gait  that was "severely abnormal" by June 2015 after an unspecified period of worsening.  On these facts, the Board finds that the Veteran did have an altered gait during the relevant period.

On the issue of causation, the February 2015 VA examiner provided a definite, well-reasoned opinion rejecting the Veteran's theory of causation.  Moreover, the favorable opinion of Dr. J.M.S. specifies that his opinion is that the right knee condition, at least as likely as not, aggravated the back disability.  Read as a whole, the opinion provides evidence against finding that the Veteran's back condition was caused by the altered gait.  Dr. A.G.R. provided an explicitly negative opinion with respect to causation.  Although the opinion was partly based on his own conclusion that the Veteran's altered gait did not begin until 2015 (a factual assumption the Board rejects), he opines that the origin of the condition is age-related degeneration.  This opinion is consistent with the February 2015 VA examiner's opinion which the Board finds convincing on the issue of causation.

However, the evidence supports finding that the Veteran's right knee disability aggravated his back disability.  According to both Dr. J.M.S. and Dr. A.G.R., an altered gait is likely to result in increased back problems.  In fact, with respect to aggravation, Dr. A.G.R. specifically opined that the Veteran's "back pain was undoubtedly increased by his altered gait and posture."  Dr. A.G.R. stated, however, that it would require speculation to opine as to whether the DJD of the lumbar spine increased beyond its natural progression in the "relatively short period of time" since the June 2015 documentation of a "severely abnormal" gait.  Dr. J.M.S.'s opinion was more explicitly favorable with regard to aggravation, opining that the altered gait would aggravate a lumbar spine condition.

Where the evidence is in equipoise, the Board must give the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.  Here, the Board resolves any doubt regarding whether the Veteran had an altered gait in the Veteran's favor, both because he was a credible witness and because the medical records establish a gradual worsening of knee problems after his 2011 knee replacement surgery which, by 2015, had caused a "severely abnormal" gait.

Given this factual finding, the VHA opinions are not in conflict, but affirmatively establish that the Veteran's service-connected right knee disability has aggravated his back disability.  38 C.F.R. § 3.310(b) (providing that "any increase in severity" of a nonservice-connected disability due to a service-connected disability warrants service connection).

Accordingly, the Board finds that the evidence is at least in equipoise and is sufficient to decide the claim, so entitlement to service connection for a back disability as aggravated by service-connected right knee disability is granted.  Gilbert, 1 Vet. App. at 53-56.

It remains within the RO's jurisdiction to assign an initial disability rating, determining the extent of aggravation.

Right Hip Disability

The Veteran has been diagnosed with right hip osteoarthritis.  See February 2015 VA Examination.  He has also alleged that an altered gait and posture resulting from his right knee disability caused or aggravated his right hip disability.  See, e.g., July 2016 Statement in Support of Claim.  

Again, on the issue of causation, the February 2015 VA examiner provided a negative opinion which, as with the back, relied on the lack of complaints regarding the right hip during the ER visit after the 2014 fall, x-rays from February 2015 showing degenerative joint disease of the right hip and partial fusion of the SI
joint.  The examiner explained that the changes are of a chronic nature and cannot have occurred in the span of 8 months.  He opined that they are more likely than not the result of the natural aging process in a 75 year old man.  The opinion of Dr. A.G.R. was negative, though, again, based on the rejected factual assumption that the Veteran's right knee had not caused an altered gait until June 2015.  The Board assigns it no weight on the causation issue, but the VA examiner's opinion is well-reasoned and convincing.  The Board finds that the greater weight of the evidence is against finding that the right knee disability caused the right hip osteoarthritis.

On aggravation of the right hip disability, the only opinion directly addressing that issue is the negative opinion of Dr. A.G.R.  However, as discussed above, the negative opinion is based on the physician's unfavorable resolution of the factual issue of whether the Veteran actually had an altered gait and posture prior to, roughly, June 2015.  For the reasons discussed above, the Board has determined that the Veteran did have an altered gait for years prior to June 2015 and likely as far back as 2007.  The reasoning and medical principles discussed by Dr. A.G.R. are sufficient to support a finding that the right knee condition aggravated the right hip condition.

Specifically, Dr. A.G.R. acknowledges the medical plausibility of a connection between altered gait and worsening of a right hip condition.  In fact, he states that the basis of his negative secondary causation opinion is solely his factual determination that "mechanical factors" were not present "much before" June 2015.  Moreover, in explaining his unfavorable opinion, the physician noted his prior observation that the Veteran's "back pain was undoubtedly increased by his abnormal gait and posture."  He therefore concludes that "it is reasonable to assume that his hip pain was increased as well."  38 C.F.R. § 3.310(b) (providing that "any increase in severity" of a nonservice-connected disability due to a service-connected disability warrants service connection).  Pain is an element that must be considered in evaluating the severity of a disability.  In any case, the physician's rationale supports finding that, after giving the Veteran the benefit of the doubt, the altered gait caused by the knee pain also likely contributed to aggravation of the right hip condition.  

Accordingly, the Board finds that the evidence is at least in equipoise and is sufficient to decide the claim, so entitlement to service connection for a right hip disability as aggravated by service-connected right knee disability is granted.  Gilbert, 1 Vet. App. at 53-56.

It remains within the RO's jurisdiction to assign an initial disability rating, determining the extent of aggravation.


ORDER

Entitlement to service connection for degenerative joint disease of the thoracolumbar spine, as aggravated by service-connected right knee disability, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for right hip osteoarthritis, as aggravated by service-connected right knee disability, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board will remand a claim of entitlement to an annual clothing allowance for calendar year 2016.  In an August 2016 rating decision, the RO denied the clothing allowance.  The Veteran timely filed a notice of disagreement.  See September 2016 Notice of Disagreement.  The AOJ has not yet had an opportunity to issue a Statement of the Case, therefore remand is required.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case with respect to the claim of entitlement to an annual clothing allowance.  Advise the Veteran and his representative, in writing, of the requirements for perfection of an appeal of that issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


